Judgment, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered March 16, 2010, awarding plaintiff the total sum of $76,951.92 as against defendants-appellants, and bringing up for review an order, same court and Judicial Hearing Officer, entered January 14, 2010, which, inter alia, granted plaintiff’s motion to strike appellants’ answer for failure to comply with discovery, unanimously affirmed, with costs.
Supreme Court providently exercised its discretion in striking appellants’ answer and entering judgment in plaintiffs favor. Appellants’ repeated failure to offer a reasonable excuse for their noncompliance with discovery requests gives rise to an inference of willful and contumacious conduct that warranted the striking of the answer (see Figiel v Met Food, 48 AD3d 330 [2008]; CPLR 3126 [3]). Contrary to appellants’ contention, the court did not err when it advised appellants that their answer would be stricken if their discovery responses were found by the Special Referee to be noncompliant with plaintiff’s requests *495(compare Corner Realty 30/7 v Bernstein Mgt. Corp., 249 AD2d 191, 194 [1998]). Concur — Gonzalez, P.J., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.